DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. Claims 1, 3, 7-9, 11, 13 and 17-19 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 10/21/21. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to the “Arguments and Amendments” dated 10/21/2021, with respect to the “Claim Rejections under 112” section on pages 6-7, the Applicant argues that the amended claim language overcomes all of the 112(a) and 112(b) rejections. The amended claim language overcomes some of the 112 rejections. However, there are still rejections remaining. Please see 112 section of the office action below. 
In response to the 101 section on pages 7-14, the Applicant argues the amended claim language overcomes the 101 rejection. In particular the Applicant argues on page 10 that the claim language is not directed to the abstract idea of a mental process. However, the claimed steps directed at making determinations about a planned route and local astronomical data and comparing the local astronomical data to the planned route as described are all steps that may be performed in the human mind, but for the recitation of generic computer components. The Applicant further argues on page 11 that if there is a judicial exception it is practically integrated, for example by generating a command to perform an action for the vehicle, such as to navigate the vehicle to avoid the occurrence. However, under the broadest reasonable interpretation of the amended claim language the limitation, “generate a command to perform an action for the vehicle, wherein the action corresponds to navigation of the vehicle to avoid the occurrence of the condition while completing the planned route” could be simply describing displaying location of the occurrence or displaying a navigation route to avoid the occurrence, in lieu of actively controlling the vehicle. This additional element of displaying the results of the analysis is extra-solution activity and does not practically integrate the judicial exception under Step 2A Prong II or amount to significantly more than the judicial exception under Step 2B. Therefore, the claim is rejected as an abstract idea under 35 USC 101. Additional arguments are made at the bottom of page 12 stating that the claimed language is significantly more because it includes processing textual data, 
In response to the 103 section on pages 14-19, the Applicant argues that the prior art does not disclose the amended claim language. In particular the Applicant first argues on pages 15-16 that the prior art does not disclose determining a probability of completion of the route is below a threshold. The Applicant argues that Bhalla’s disclosure of determining a confidence level that indicates whether or not a vehicle can drive autonomously based on current sensor data is not equivalent to determining a probability that a vehicle will complete a planned route because it is describing a current ability. However, the Solymon estimates the probability that sensors will become unavailable to autonomously complete the route [0013, 0018] based on the route ahead compared to astronomical data [0092-0094]. Therefore, Solymon considers the entire planned route, and not simply a current vehicle ability. Bhalla is simply used to teach the technique of a specific threshold comparison to reach the determination of unavailability. The Applicant further argues that the prior art does not disclose the details of “compare the local astronomical data to the planned route of the vehicle to determine a probability of completion of the planned route based on an estimated amount of time of travel of the vehicle and a time associated with an occurrence of a condition of the local astronomical data associated with a portion of the planned route, wherein the amount of time of travel corresponds to a current location of the vehicle and the portion of the planned route”. This argument is persuasive. Therefore the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Yalla (US 2018/0164107). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the modification of the at least one portion of the route is determined based upon a cost function associated with a sun shadow determined from the local astronomical data, wherein the sun shadow indicates a lack of sufficient lighting conditions”, the specification is silent as to how a route is modified based upon a cost function associated with a sun shadow. The specification states that this modification is performed, for example in paragraph [0046]. However, no information is provided on how this cost function is used for route modification. Information is provided on a cost function that maximizes travel time spent on east-west travel in paragraph [0037], but this appears to be related to avoiding traffic and it is unclear whether the description of this cost function is the same as the cost function associated with a sun shadow in the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “compare the local astronomical data to the planned route of the vehicle to determine a probability of completion of the planned route based on an estimated amount of time of travel of the vehicle and a time associated with an occurrence of a condition of the local astronomical data associated with a portion of the planned route, wherein the amount of time of travel corresponds to a current location of the vehicle and the portion of the planned route”, the wording is unclear and therefore indefinite because it is unclear what it means for the amount of time of travel to 
With respect to the limitation, “generate a command to perform an action for the vehicle, wherein the action corresponds to navigation of the vehicle to avoid the occurrence of the condition while completing the planned route”, the wording is unclear and therefore indefinite because it is unclear what it means for an action on the vehicle to navigate the vehicle to avoid the occurrence while completing the planned route. Because the occurrence is a portion of the planned route, it is unclear how the same route is taken but the occurrence is avoided. The limitation is interpreted so that automatically adjusting the vehicle route to avoid the occurrence of the condition reads on it.  
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 11 for failing to cure the deficiencies listed above. 
Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the action is at least one action selected from the group consisting of not departing on the planned route, navigating the vehicle to a safe location to stop, stopping the vehicle at a current location of the vehicle, and re- planning the planned route to allow 
Claims 4-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 3 and 13 for failing to cure the deficiencies listed above. 
   Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein re-planning the route includes modifying at least one portion of the route to prioritize travelling along a latitude instead of a longitude relative to the condition”, the wording is unclear and therefore indefinite because it is unclear what it means to travel along a “latitude” or a “longitude”. Does this mean that the vehicle is navigated precisely along a global latitude or longitudinal line? Furthermore, it is unclear what it means for this traveling to be performed relative to the condition, because the direction of longitudinal and latitudinal travel is not relative but fixed. The limitation is interpreted so that re-routing a vehicle away or towards the sun for a portion of the route reads on it. 
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 7 and 17 for failing to cure the deficiencies listed above. 
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 11 are directed to the abstract idea of a mental process. The limitation step of “determine a planned route of the vehicle”, as drafted, is a process that, under its broadest reasonable 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of an “electronic controller”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	With respect to Step 2B, the aforementioned additional element of an “electronic controller” is a generic computer element that has been held to be not significantly more than the abstract idea by Alice. As discussed above, the additional elements of using an “electronic controller” to perform analysis and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, the claim language directed at generating a command is not an additional element that is sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply display results do not amount to significantly more than the abstract idea itself.
Claims 2-10 and 12-20 are rejected under U.S.C. 101 as being dependent on rejected claims 1 and 11 and for failing to cure the deficiencies listed above. 
Claims 2 and 12 recite additional details drawn to further specifying the type of information considered when determining the probability of completion of a planned route. This step just further detail a process that can be performed in a human mind. For example, a person could mentally consider the amount of traffic there is along a route when determining a probability of completion before dark. Specifying the type of information a human may consider does not make the limitation more than the abstract idea of a mental process. 

Claim 3-8 and 13-18 recite details drawn to further specifying the mental process performed in claims 1 and 11. This step just further details a process that may be performed by the human mind making a decision for an action of the vehicle. For example a human can mentally determine to navigate the vehicle to a known safe location or mentally determine to stop the vehicle at a current location and send a message to retrieve the vehicle or determine to re-plan a route by adjusting a latitude and longitude of the route in order to minimize a time that the vehicle is driving after sunset. The independent claim preamble indicates these actions are simply “determined” and the generated command in the last limitation of the independent claim notes that the command is for “indicating an action”. Therefore, the generated commands do not actively control the vehicle, but rather are a determination of the best action to be taken. The claim is drawn to the abstract idea of a mental process. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 9 and 19 recite additional details drawn to further specifying the type of information considered when determining the probability of completion of a planned route. This step just further detail a process that can be performed in a human mind. For example, a person could mentally consider astronomical data from a remote server. Specifying the type of information a human may consider does not make the limitation more than the abstract idea of a mental process. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 10 and 20 recite additional details drawn to further specifying the type of information considered when determining the probability of completion of a planned route. This step just further 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1).
As per Claim 1, Solyom et al. discloses a system for determining an action for a vehicle, the system comprising an electronic controller configured to 
determine a planned route of the vehicle ([0042-0043, 0077, 0091]; Fig. 1a Vehicle system 2 determines an initial route, for example a preferred route); 
determine local astronomical data based upon the planned route ([0029, 0033-0036, 0085]; Determine surrounding condition data, such as sun-light conditions, along the preferred route)
compare the local astronomical data to the planned route of the vehicle to determine a probability of completion of the planned route based on a time of travel of the vehicle and a time  ([0029, 0089, 0092-0093, 0099-0100]; Fig. 2a Determine probability that sensor will become unavailable, and therefore whether the route can be completed with full sensor functionality, for example by comparing sun-position 13 to an initial route 10b based on a travel time and a sun condition time); and 

While Solyom et al. discloses determining a probability of completion based on a time of travel and time associated with the occurrence of a condition of the local astronomical data, Solyom et al. does not explicitly disclose that this comparison includes comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route. 

However, Yalla teaches: that the comparison with local astronomical data can be made by comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route ([0005, 0030-0032]; Fig. 4 Analyze whether portions of the route are predicted to take place in periods of time where sunlight causes sensor degradation based on an estimated time of arrival at the destination and sun condition times). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Yalla with the motivation being to provide navigation modifications that increase sensor functionality by Yalla [0032]. 

	Furthermore, Solyom et al. discloses: 
if the probability of completion when compared to a threshold indicates that the route will not be completed with proper sensor functionality, generate a command to perform an action for the vehicle, wherein the action corresponds to navigation of the vehicle to avoid the occurrence of the condition while completing the planned route ([0025, 0052, 0100] Determine probability that route will not be completed with proper sensor function based on probability of sensor unavailability exceeding a threshold and generate an alternative route or stop the vehicle (commands indicating actions for the vehicle)).

While Solyom et al. discloses determining probability that the sensor will become unavailable to complete a route exceeds a threshold and generate a command indicating an action [0025], Solymon et al. does not explicitly disclose determining that the probability of completion is below a threshold. 

However, Bhalla et al. teaches: that the same determination of Solymon et al. could be made by determining that estimated probability that the sensor will be available to complete a route autonomously is below a threshold and generate a command indicating an action for the vehicle ([0076, 0079, 0142]; Fig. 13 and Claim 13, Probability that a sensor quality is sufficient to complete a route is below a threshold, generate a command for the vehicle). 

Solyom et al. discloses the claimed invention except that a command is generated based on a probability of completion unreliability being greater than a threshold instead of probability of Bhalla et al. shows that generating a command based on probability of completion reliably being below a threshold is an equivalent in the art. Therefore, because the two methods of determining a probability that a route will not be completed were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the determination of probability of completion unreliability being above a threshold in Solymon for the probability of completion being below a threshold in Bhalla et al.   

As per Claim 2, Solyom et al. discloses the system of claim 1, wherein the probability of completion of the planned route is further determined based on traffic data along the planned route ([0029, 0050] Probability of completion is based on traffic data on planned route).

As per Claim 3, Solyom et al. discloses the system of claim 1, wherein the action is at least one action selected from the group consisting of not departing on the planned route, navigating the vehicle to a safe location to stop, stopping the vehicle at a current location of the vehicle, and re-planning the planned route to allow completion ([0052, 0100]; Stop the vehicle or re-plan the route to allow for completion autonomously, which may be performed before departing).

As per Claim 7, Solyom et al. discloses the system of claim 3, wherein re-planning the route includes modifying at least one portion of the route to prioritize travelling along a latitude instead of a longitude relative to the condition ([0092-0093, 0100]; Fig. 2B Re-route of longitude and latitude driving. For example, route 10a may be selected with prioritizes latitude driving near point B instead of longitude driving).

 Claim 9, Solyom et al. discloses the system of claim 1, wherein the local astronomical data is received from a remote server ([0015, 0028, 0082]; Fig. 1a Surrounding condition data, for example sun-light data, may be stored in a remote server).

As per Claim 11, Solyom et al. discloses a method for determining an action for a vehicle, the method comprising 
determining, with an electronic controller, a planned route of the vehicle ([0042-0043, 0077, 0091]; Fig. 1a Vehicle system 2 determines an initial route, for example a preferred route); 
determining, with the electronic controller, local astronomical data based upon the planned route ([0029, 0033-0036, 0085]; Determine surrounding condition data, such as sun-light conditions, along the preferred route)
comparing, with the electronic controller, the local astronomical data to the planned route of the vehicle to determine a probability of completion of the planned route based on a time of travel of the vehicle and a time associated with an occurrence of a condition of the local astronomical data associated with a portion of the planned route, wherein the time of travel corresponds to a current location of the vehicle and the portion of the planned route ([0029, 0089, 0092-0093, 0099-0100]; Fig. 2a Determine probability that sensor will become unavailable, and therefore whether the route can be completed with full sensor functionality, for example by comparing sun-position 13 to an initial route 10b based on a travel time and a sun condition time); and 

While Solyom et al. discloses determining a probability of completion based on a time of travel and time associated with the occurrence of a condition of the local astronomical data, Solyom et al. does not explicitly disclose that this comparison includes comparing an estimated amount of travel time 

However, Yalla teaches: that the comparison with local astronomical data can be made by comparing an estimated amount of travel time to this time of occurrence of a condition of the local astronomical data corresponding to the current location of the vehicle and the portion of the planned route ([0005, 0030-0032]; Fig. 4 Analyze whether portions of the route are predicted to take place in periods of time where sunlight causes sensor degradation based on an estimated time of arrival at the destination and sun condition times). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Yalla with the motivation being to provide navigation modifications that increase sensor functionality by considering lighting condition changes along longer routes and by considering traffic delays etc. as detailed in Yalla [0032]. 

	Furthermore, Solyom et al. discloses: 
if the probability of completion when compared to a threshold indicates that the route will not be completed with proper sensor functionality, generating, with the electronic controller, a command to perform an action for the vehicle, wherein the action corresponds to navigation of the vehicle to avoid the occurrence of the condition while completing the planned route ([0025, 0052, 0100] Determine probability that route will not be completed with proper sensor function based on probability of sensor unavailability exceeding a threshold and generate an alternative route or stop the vehicle (commands indicating actions for the vehicle)).

While Solyom et al. discloses determining probability that the sensor will become unavailable to complete a route exceeds a threshold and generate a command indicating an action [0025], Solymon et al. does not explicitly disclose determining that the probability of completion is below a threshold. 

However, Bhalla et al. teaches: that the same determination of Solymon et al. could be made by determining that estimated probability that the sensor will be available to complete a route autonomously is below a threshold and generate a command indicating an action for the vehicle ([0076, 0079, 0142]; Fig. 13 and Claim 13, Probability that a sensor quality is sufficient to complete a route is below a threshold, generate a command for the vehicle). 

Solyom et al. discloses the claimed invention except that a command is generated based on a probability of completion unreliability being greater than a threshold instead of probability of completion being less than a threshold, Bhalla et al. shows that generating a command based on probability of completion reliably being below a threshold is an equivalent in the art. Therefore, because the two methods of determining a probability that a route will not be completed were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the determination of probability of completion unreliability being above a threshold in Solymon for the probability of completion being below a threshold in Bhalla et al.   

As per Claim 12, Solyom et al. discloses the method of claim 11, wherein the probability of completion of the planned route is further determined based on traffic data along the planned route ([0029, 0050] Probability of completion is based on traffic data on planned route).

 Claim 13, Solyom et al. discloses the method of claim 11, wherein the action is at least on of an action selected from the group consisting of: not departing on the planned route, navigating the vehicle to a safe location to stop, stopping the vehicle at a current location of the vehicle, and re-planning the planned route to allow completion ([0052, 0100]; Stop the vehicle or re-plan the route to allow for completion autonomously, which may be performed before departing).

As per Claim 17, Solyom et al. discloses the method of claim 13, wherein re-planning the route includes modifying at least one portion of the route to prioritize travelling along a latitude instead of a longitude relative to the condition ([0092-0093, 0100]; Fig. 2B Re-route of longitude and latitude driving. For example, route 10a may be selected with prioritizes latitude driving near point B instead of longitude driving).


As per Claim 19, Solyom et al. discloses the method of claim 11, wherein the local astronomical data is received from a remote server ([0015, 0028, 0082]; Fig. 1a Surrounding condition data, for example sun-light data, may be stored in a remote server).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107 in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Joyce et al. (US 2018/0046182 A1).

As per Claim 4, Solyom et al. discloses the system of claim 3, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose: 


However, Joyce et al. teaches: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location ([0017, 0049-0053, 0057, 0086]; Fig. 2A-2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will navigated to a safe location, such as a parking location (known safe harbor location)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064].

As per Claim 5, Solyom et al. discloses the system of claim 3, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose:
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved.

However, Joyce et al. teaches: 
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved ([0017, 0049-0053, 0057, 0081, 0086]; Fig. 2A-Fig. 2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will be halted in place (stopped at current position) and send message to service provider that vehicle needs to be towed).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064]. 

As per Claim 14, Solyom et al. discloses the method of claim 13, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location.

However, Joyce et al. teaches: 
wherein the navigating the vehicle to the safe location to stop includes navigating the vehicle to a known safe harbor location ([0017, 0049-0053, 0057, 0086]; Fig. 2A-2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will navigated to a safe location, such as a parking location (known safe harbor location)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., Joyce et al. [0001, 0064].

As per Claim 15, Solyom et al. discloses the method of claim 13, including stopping the vehicle ([0052] Stop the vehicle).

Solyom et al. does not disclose:
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved.

However, Joyce et al. teaches: 
wherein stopping the vehicle at the current location further includes sending a message to a remote location indicating that the vehicle needs to be retrieved ([0017, 0049-0053, 0057, 0081, 0086]; Fig. 2A-Fig. 2B Upon detecting a failure of a vehicle subsystem, for example a sensor, above a certain risk level, the vehicle will be halted in place (stopped at current position) and send message to service provider that vehicle needs to be towed).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Joyce et al., with the motivation being to mitigate risk to the passengers of the vehicle while considering their individual circumstances as detailed in Joyce et al. [0001, 0064]. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Kutila et al. (US 2019/0294167 A1).

As per Claim 6, Solyom et al. discloses the system of claim 3, 

Solyom et al. does not disclose: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time.

However, Kutila et al. teaches: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time ([0092, 0098, 0129]; Re-route an AV based on predicted sensor unreliability and re-route planning includes reducing a driving time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Kutila et al. with the motivation being to provide a route that is more comfortable for drivers by optimizing driving time in addition to autonomous driving functions as detailed in Kutila et al. [0050, 0129]. 

As per Claim 16, Solyom et al. discloses the method of claim 13, 

Solyom et al. does not disclose: 


However, Kutila et al. teaches: 
wherein re-planning the route includes modifying at least one portion of the route to reduce driving time ([0092, 0098, 0129]; Re-route an AV based on predicted sensor unreliability and re-route planning includes reducing a driving time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Kutila et al. with the motivation being to provide a route that is more comfortable for drivers by optimizing driving time in addition to autonomous driving functions as detailed in Kutila et al. [0050, 0129]. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Ho et al. (US 2019/0120640 A1).

As per Claim 8, Solyom et al. discloses the system of claim 7, wherein the modification of the at least one portion of the route is determined based upon a sun shadow determined from the local astronomical data, wherein the sun shadow indicates a lack of sufficient lighting conditions ([0032-0036, 0093]; Sun conditions and associated shadowing, for example cloud coverage etc., is considered in determining route modification)

While Solyom et al. discloses the above limitations including route modifications to accommodate autonomous driving based on determined lighting conditions, for example based upon a Solyom et al. does not disclose: the route modifications are based on a cost function associated with lighting conditions. 

However, Ho et al. teaches: routing based upon a cost function associated with lighting conditions ([0201-0202, 0204, 0233]; Table 5 and Fig. 16 Cost function associated with lighting conditions, such as sunlight weather etc. is used to determine a route for an autonomous vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ho et al. with the motivation being increase safety by considering the specific autonomous features of the vehicle as detailed in Ho et al. [0029, 0227]. 

As per Claim 18, Solyom et al. discloses the method of claim 17, wherein the modification of the at least one portion of the route is determined based upon a sun shadow determined from the local astronomical data, wherein the sun shadow indicates a lack of sufficient lighting conditions ([0032-0036, 0093]; Sun conditions and associated shadowing, for example cloud coverage etc., is considered in determining route modification)

While Solyom et al. discloses the above limitations including route modifications to accommodate autonomous driving based on determined lighting conditions, for example based upon a sun shadow determined from the local astronomical data Solyom et al. does not disclose: the route modifications are based on a cost function associated with lighting conditions. 

Ho et al. teaches: routing based upon a cost function associated with lighting conditions ([0201-0202, 0204, 0233]; Table 5 and Fig. 16 Cost function associated with lighting conditions, such as sunlight weather etc. is used to determine a route for an autonomous vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ho et al. with the motivation being increase safety by considering the specific autonomous features of the vehicle as detailed in Ho et al. [0029, 0227]. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (US 2015/0266488 A1) in view of Yalla (US 2018/0164107) in further view of Bhalla et al. (US 2019/0204827 A1) in further view of Ganguli et al. (US 2019/0185010 A1)

As per Claim 10, Solyom et al. discloses the system of claim 1, wherein the local astronomical data includes astronomical data for a current position of the vehicle, and astronomical data for at least one portion of the planned route ([0029-0030, 0085, 0109] Surrounding condition data, for example sun-light conditions, can be detected for a current position or a position ahead on the planned route). 

While Solyom et al. discloses determining astronomical data along a planned route, Solyom et al. does not explicitly disclose wherein the local astronomical data includes astronomical data for a destination of the planned route. 

However, Ganguli et al. teaches: wherein the local astronomical data includes astronomical data for a destination of the planned route ([0011, 0070-0071]; Sun-light conditions for destination location are considered in planning a route to reduce impacts to sensor functionality).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ganguli et al. with the motivation being to consider positioning information to adapt to real-time situations and safely operate the vehicle within its operational ability as detailed in Ganguli et al. [0059-0060]. 

As per Claim 20, Solyom et al. discloses the method of claim 11, wherein the local astronomical data includes astronomical data for a current position of the vehicle, and astronomical data for at least one portion of the planned route ([0029-0030, 0085, 0109] Surrounding condition data, for example sun-light conditions, can be detected for a current position or a position ahead on the planned route). 

While Solyom et al. discloses determining astronomical data along a planned route, Solyom et al. does not explicitly disclose wherein the local astronomical data includes astronomical data for a destination of the planned route. 

However, Ganguli et al. teaches: wherein the local astronomical data includes astronomical data for a destination of the planned route ([0011, 0070-0071]; Sun-light conditions for destination location are considered in planning a route to reduce impacts to sensor functionality).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solyom et al. to include the above limitations as detailed in Ganguli et al. with the motivation being to consider positioning information to adapt to real-time situations and safely operate the vehicle within its operational ability as detailed in Ganguli et al. [0059-0060].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619